Citation Nr: 1540861	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  15-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active duty service from June 1940 to May 1946.  He died in July 2014; the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The September 2014 letter notifying the appellant of the decision on her claim for death benefits indicates that her dependency and indemnity compensation (DIC) claim was denied; however, this letter also indicates that "a claim for death pension was not considered because you can't receive both DIC and death pension benefits at the same time.  We're paying you DIC benefits because it is currently the greater benefit."  Clarification of the benefits paid to the appellant and, if warranted, adjudication of her entitlement to death pension benefits is necessary.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the appellant is of advanced age; nonetheless, a review of the record found that under governing caselaw further development is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.

In the context of a claim for DIC, to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  A review of the record show that the appellant has not been provided such notice.  

Additionally, the Veteran's Certificate of Death shows that he died at Allenmore Hospital and Medical Center.  These terminal treatment records have not been obtained and are not available for review.  Review of the record also suggests that the Veteran was in receipt of ongoing VA treatment; however, the only VA treatment report available for review in connection with this appeal is a June 2014 report of follow-up treatment.  The Veteran's relevant private and VA treatment records must be obtained on remand.  Notably, VA treatment records are constructively of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must send the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the Veteran's service connected disabilities and providing an explanation of the evidence and information required to substantiate a DIC claim based on such disabilities, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  The appellant should have opportunity to respond.

2.  Give the appellant an opportunity to identify any outstanding private (to specifically include the Veteran's terminal treatment records from Allenmore Hospital and Medical Center) or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




